Case 1:19-cv-01201-RPM Document 4 Filed 04/24/19 USDC Colorado Page 1 of 7




 DISTRICT COURT OF EL PASO COUNTY,
 COLORADO                                               DATE FILED: February 14, 2019 11:20 AM
 270 S. Tejon Street, Colorado Springs, CO 80903.       FILING ID: 421D3D96D5C95
                                                        CASE NUMBER: 2019CV30412



 Plaintiffs: Meaghan Ward, David Ward and Paige Ward

 v.                                                                ▲COURT USE ONLY▲
 Defendant: Richard Wetter.


 KING & BEATY, LLC
 Trent T. King, No. 24637
 Kianna F. Jackson, No. 41251
 3260 E. Woodmen Road, Suite 200
 Colorado Springs, Colorado 80920                              Case Number:
 Phone: (719) 505-9999
 Fax: (719) 344-2340                                           Division:
 E-mail: kianna@kingandbeaty.com
 Attorneys for Plaintiffs


                                         COMPLAINT


       COMES NOW, the Plaintiffs, Meaghan Ward, David Ward and Paige Ward, by and
through their attorneys, King & Beaty, LLC, for their Complaint against the Defendant, Richard
Wetter, state and allege, as follows:

                                 GENERAL ALLEGATIONS

       1. At the time of the collision, Plaintiffs resided in the State of Colorado.

       2. Upon information and belief, at all times relevant hereto, Defendant Wetter was and
          is a person who resides in the State of Oregon.

       3. Venue is proper in this action pursuant to C.R.C.P. 98(c)(5) because the tortious
          conduct upon which the Complaint is based was committed within El Paso County,
          State of Colorado.

       4. On or about November 8, 2017, in El Paso County, Colorado, Defendant Wetter did
          negligently and carelessly operate a motor vehicle, in total disregard for the traffic
          regulations then in effect, traffic conditions then encountered, and the rights and
          safety of Plaintiffs and the public at large.
Case 1:19-cv-01201-RPM Document 4 Filed 04/24/19 USDC Colorado Page 2 of 7




     5. On the occasion in question, Plaintiff M. Ward was driving D. Ward’s 1994 Jeep
        Wrangler.

     6. On the occasion in question, both vehicles were northbound on Interstate 25.

     7. On the occasion in question, Plaintiffs were driving in the number three lane and
        Defendant was driving in the number two lane.

     8. On the occasion in question, Defendant Wetter failed to yield to traffic and collided
        changed lanes into the lane in which the Plaintiffs’ vehicle already was.

     9. Defendant Wetter’s tortious conduct was in violation of the duty he owed to Plaintiffs
        and the public at large to drive carefully and prudently.

     10. Plaintiffs were not negligent on the occasion in question.

     11. Colorado State Patrol investigated the accident. Upon completion of the
         investigation, Officer Craig Boyungs, officer number 0999 cited Defendant Wetter
         with Unsafe Lane Change, violation of C.R.S. §42-4-1007(1)(a).

     12. No third party caused, or contributed to the cause, of the accident and Plaintiffs’
         injuries, damages, and losses.

     13. Defendant’s tortious conduct was sufficient to cause, and did cause, Plaintiffs severe,
         permanent, and disabling injuries.

     14. Plaintiffs have not failed to mitigate their damages.

     15. Plaintiffs have not been injured in an unrelated matter subsequent to the accident in
         question.

     16. Defendant caused property damage to Plaintiffs’ vehicle.

                           FIRST CLAIM FOR RELIEF
          (Negligence against Defendant Wetter Regarding Plaintiff M. Ward)

     17. The allegations contained in paragraph 1 through 16 above are incorporated herein
         by reference as if now set forth verbatim.

     18. That as a direct and proximate result of Defendant’s negligence, Plaintiff M. Ward
         incurred substantial, serious, and debilitating physical, orthopedic, and neurological
         injuries, past, present, and future physical pain and suffering and severe mental
         anguish, permanent injury, permanent disability, permanent impairment, and loss of
         quality of and enjoyment of life. Accordingly, Plaintiff M. Ward seeks general and
         special damages from Defendant as a consequence of the injuries and damages
Case 1:19-cv-01201-RPM Document 4 Filed 04/24/19 USDC Colorado Page 3 of 7




        suffered as a result of Defendant’s negligent conduct on the occasion in question.
        Plaintiff M. Ward also incurred property damage.

     19. That as a further direct and proximate result of the negligence of Defendant, Plaintiff
         M. Ward incurred property damage, medical bills, physician bills, rehabilitation and
         therapy bills, and medication expenses, loss of wages and/or lost earning capacity,
         disability, impairment, and other special damages and expenses. Plaintiff M. Ward 's
         economic damages are still accruing, and she will continue to incur medical bills,
         physician bills, rehabilitation and therapy bills, medication expenses, loss of income
         and/or loss of earning capacity, and other special damages and expenses far into the
         future, if not for the balance of her natural life. Accordingly, Plaintiff M. Ward seeks
         economic damages and damages for property from Defendant, both past and future,
         in an amount to be itemized at trial.

                           SECOND CLAIM FOR RELIEF
       (Negligence per se against Defendant Wetter Regarding Plaintiff M. Ward)

     20. The allegations contained in paragraph 1 through 19 are incorporated herein by
         reference as if now set forth verbatim.

     21. In the course of the motor vehicle accident described above, Defendant Wetter
         violated one or more of the statutes of the State of Colorado, including, but not limited
         to:

        a.   C.R.S. § 42-4-1402, Reckless Driving;
        b.   C.R.S. § 42-4-1402(2), Careless Driving Caused Bodily Injury;
        c.   C.R.S. § 42-4-1101, Speed; and
        d.   C.R.S. § 42-4-1007(1)(a), Driving on Roadways Laned for Traffic (unsafe lane
             change)

     22. The aforementioned statutes were enacted to protect persons such as Plaintiff M.
         Ward from harm and injury of the type inflicted upon her. As such, the conduct of
         Defendant Wetter in violating said statutes constitutes negligence per se.

     23. That as a direct and proximate result of the Defendant Wetter’s negligence per se,
         Plaintiff M. Ward incurred substantial, serious, and debilitating physical, orthopedic,
         and neurological injuries requiring surgery, past, present, and future physical pain
         and suffering and severe mental anguish, permanent injury, permanent disability,
         permanent impairment, and loss of enjoyment of life. Plaintiff M. Ward also incurred
         property damage. Accordingly, Plaintiff M. Ward seeks general and special damages
         from Defendant Wetter as a consequence of the injuries and damages suffered solely
         as a result of Defendant Wetter’s negligence per se on the occasion in question.

     24. That as a further direct and proximate result of the Defendant Wetter’s negligence
         per se, Plaintiff M. Ward incurred medical bills, physician bills, rehabilitation and
         therapy bills, medication expenses, disability, impairment, and loss of earning
Case 1:19-cv-01201-RPM Document 4 Filed 04/24/19 USDC Colorado Page 4 of 7




        capacity, and other special damages and expenses. Plaintiff M. Ward’s economic
        damages are still accruing, and she will continue to incur medical bills, physician
        bills, rehabilitation and therapy bills, medication expenses, and loss of earning
        capacity, and other special damages and expenses far into the future, if not for the
        balance of her natural life. Accordingly, Plaintiff M. Ward seeks economic damages
        from Defendant Wetter, both past and future, in an amount to be itemized at trial.

                           THIRD CLAIM FOR RELIEF
          (Negligence against Defendant Wetter Regarding Plaintiff P. Ward)

     25. The allegations contained in paragraph 1 through 24 above are incorporated herein
         by reference as if now set forth verbatim.

     26. That as a direct and proximate result of Defendant’s negligence, Plaintiff P. Ward
         incurred substantial, serious, and debilitating physical, orthopedic, and neurological
         injuries, past, present, and future physical pain and suffering and severe mental
         anguish, permanent injury, permanent disability, permanent impairment, and loss of
         quality of and enjoyment of life. Accordingly, Plaintiff P. Ward seeks general and
         special damages from Defendant as a consequence of the injuries and damages
         suffered as a result of Defendant’s negligent conduct on the occasion in question.
         Plaintiff P. Ward also incurred property damage.

     27. That as a further direct and proximate result of the negligence of Defendant, Plaintiff
         P. Ward incurred property damage, medical bills, physician bills, rehabilitation and
         therapy bills, and medication expenses, loss of wages and/or lost earning capacity,
         disability, impairment, and other special damages and expenses. Plaintiff P. Ward 's
         economic damages are still accruing and she will continue to incur medical bills,
         physician bills, rehabilitation and therapy bills, medication expenses, loss of income
         and/or loss of earning capacity, and other special damages and expenses far into the
         future, if not for the balance of her natural life. Accordingly, Plaintiff P. Ward seeks
         economic damages and damages for property from Defendant, both past and future,
         in an amount to be itemized at trial.

                            FOURTH CLAIM FOR RELIEF
        (Negligence per se against Defendant Wetter Regarding Plaintiff P. Ward)

     28. The allegations contained in paragraph 1 through 27 are incorporated herein by
         reference as if now set forth verbatim.

     29. In the course of the motor vehicle accident described above, Defendant Wetter
         violated one or more of the statutes of the State of Colorado, including, but not limited
         to:

        a. C.R.S. § 42-4-1402, Reckless Driving;
        b. C.R.S. § 42-4-1402(2), Careless Driving Caused Bodily Injury;
        c. C.R.S. § 42-4-1101, Speed; and
Case 1:19-cv-01201-RPM Document 4 Filed 04/24/19 USDC Colorado Page 5 of 7




        d. C.R.S. § 42-4-1007(1)(a), Driving on Roadways Laned for Traffic (unsafe lane
           change)

     30. The aforementioned statutes were enacted to protect persons such as Plaintiff P. Ward
         from harm and injury of the type inflicted upon her. As such, the conduct of
         Defendant Wetter in violating said statutes constitutes negligence per se.

     31. That as a direct and proximate result of the Defendant Wetter’s negligence per se,
         Plaintiff P. Ward incurred substantial, serious, and debilitating physical, orthopedic,
         and neurological injuries requiring surgery, past, present, and future physical pain
         and suffering and severe mental anguish, permanent injury, permanent disability,
         permanent impairment, and loss of enjoyment of life. Plaintiff P. Ward also incurred
         property damage. Accordingly, Plaintiff P. Ward seeks general and special damages
         from Defendant Wetter as a consequence of the injuries and damages suffered solely
         as a result of Defendant Wetter’s negligence per se on the occasion in question.

     32. That as a further direct and proximate result of the Defendant Wetter’s negligence
         per se, Plaintiff P. Ward incurred medical bills, physician bills, rehabilitation and
         therapy bills, medication expenses, disability, impairment, and loss of earning
         capacity, and other special damages and expenses. Plaintiff P. Ward’s economic
         damages are still accruing and she will continue to incur medical bills, physician bills,
         rehabilitation and therapy bills, medication expenses, and loss of earning capacity,
         and other special damages and expenses far into the future, if not for the balance of
         her natural life. Accordingly, Plaintiff P. Ward seeks economic damages from
         Defendant Wetter, both past and future, in an amount to be itemized at trial.

                           FIFTH CLAIM FOR RELIEF
          (Negligence against Defendant Wetter Regarding Plaintiff D. Ward)

     33. The allegations contained in paragraph 1 through 32 above are incorporated herein by
         reference as if now set forth verbatim.

     34. That as a direct and proximate result of Defendant’s negligence, Plaintiff D. Ward
         incurred substantial, serious, and debilitating physical, orthopedic, and neurological
         injuries, past, present, and future physical pain and suffering and severe mental
         anguish, permanent injury, permanent disability, permanent impairment, and loss of
         quality of and enjoyment of life. Accordingly, Plaintiff D. Ward seeks general and
         special damages from Defendant as a consequence of the injuries and damages
         suffered as a result of Defendant’s negligent conduct on the occasion in question.
         Plaintiff D. Ward also incurred property damage.

     35. That as a further direct and proximate result of the negligence of Defendant, Plaintiff
         D. Ward incurred property damage, medical bills, physician bills, rehabilitation and
         therapy bills, and medication expenses, loss of wages and/or lost earning capacity,
         disability, impairment, and other special damages and expenses. Plaintiff D. Ward’s
         economic damages are still accruing, and he will continue to incur medical bills,
Case 1:19-cv-01201-RPM Document 4 Filed 04/24/19 USDC Colorado Page 6 of 7




          physician bills, rehabilitation and therapy bills, medication expenses, loss of income
          and/or loss of earning capacity, and other special damages and expenses far into the
          future, if not for the balance of his natural life. Accordingly, Plaintiff D. Ward seeks
          economic damages and damages for property from Defendant, both past and future,
          in an amount to be itemized at trial.

                              SIXTH CLAIM FOR RELIEF
         (Negligence per se against Defendant Wetter Regarding Plaintiff D. Ward)

       36. The allegations contained in paragraph 1 through 35 are incorporated herein by
           reference as if now set forth verbatim.

       37. In the course of the motor vehicle accident described above, Defendant Wetter
           violated one or more of the statutes of the State of Colorado, including, but not limited
           to:

          a.   C.R.S. § 42-4-1402, Reckless Driving;
          b.   C.R.S. § 42-4-1402(2), Careless Driving Caused Bodily Injury;
          c.   C.R.S. § 42-4-1101, Speed; and
          d.   C.R.S. § 42-4-1008(1), Following Too Closely.

       38. The aforementioned statutes were enacted to protect persons such as Plaintiff D.
           Ward from harm and injury of the type inflicted upon him. As such, the conduct of
           Defendant Wetter in violating said statutes constitutes negligence per se.

       39. That as a direct and proximate result of the Defendant Wetter’s negligence per se,
           Plaintiff D. Ward incurred substantial, serious, and debilitating physical, orthopedic,
           and neurological injuries requiring surgery, past, present, and future physical pain
           and suffering and severe mental anguish, permanent injury, permanent disability,
           permanent impairment, and loss of enjoyment of life. Plaintiff D. Ward also incurred
           property damage. Accordingly, Plaintiff D. Ward seeks general and special damages
           from Defendant Wetter as a consequence of the injuries and damages suffered solely
           as a result of Defendant Wetter’s negligence per se on the occasion in question.

       40. That as a further direct and proximate result of the Defendant Wetter’s negligence
           per se, Plaintiff D. Ward incurred medical bills, physician bills, rehabilitation and
           therapy bills, medication expenses, disability, impairment, and loss of earning
           capacity, and other special damages and expenses. Plaintiff D. Ward’s economic
           damages are still accruing, and he will continue to incur medical bills, physician bills,
           rehabilitation and therapy bills, medication expenses, and loss of earning capacity,
           and other special damages and expenses far into the future, if not for the balance of
           his natural life. Accordingly, Plaintiff D. Ward seeks economic damages from
           Defendant Wetter, both past and future, in an amount to be itemized at trial.

      WHEREFORE, Plaintiffs, Meaghan Ward, David Ward and Paige Ward, pray for
judgment against Defendant Richard Wetter for all general damages, special damages, property
Case 1:19-cv-01201-RPM Document 4 Filed 04/24/19 USDC Colorado Page 7 of 7




damage, economic damages, all statutory and necessary costs including, but not limited to, expert
witness fees and the expenses incurred in investigation and discovery required to present Plaintiffs’
claims, interest from the time of the occurrence, post-judgment interest at the requisite rate, and
for such other and further relief as this Court shall deem proper, just, and appropriate under the
circumstances.

       Respectfully submitted,

                                              KING & BEATY, LLC
                                              Original duly signed and on file at King & Beaty,
                                              LLC

                                              By: /s/ Kianna F. Jackson
                                              Kianna F. Jackson, No. 41251
                                              Attorney for Plaintiff


Plaintiffs’ Address:
336 Minstrel Drive Divide, CO 80814


In accordance with C.R.C.P. 121, §1-26(9), a printed copy of this document with original
signatures is being maintained by the filing party and will be made available for inspection by
other parties or the Court upon request.
